Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ZA2016/05227, filed on 07/27/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2019 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 04/15/2021 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a plurality of primary contacts extending radially from the primary body for operably riding in contact with an internal surface of the pipeline, the contacts being spaced circumferentially relative to one another through 360 degrees about the primary body; one or more secondary contacts for operably connecting the device to the pipeline; and a plurality of marking members associated with each of the respective contacts for visually marking the internal surface of the pipeline in the vicinity of defects detected therein, wherein the defects are operably detected by monitoring an electrical condition change between the primary and 
Claims 2-20 are also allowed as they further limit allowed claim 1.
Regarding claim 21, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 21,
“…(B) electrically connecting a second contact of the pipeline-inspecting device to the pipeline; (C) monitoring any changes in voltage, resistance, impedance, conductivity or other electrical property between the primary contacts and the pipeline as the pipeline-inspecting device moves along the pipeline; (D) on detecting a change in electrical property between the primary contact and the pipeline as a result of a defect, actuating a marking device associated with such primary contact to visually mark the internal surface of the pipeline in the vicinity of the defect detected; and (E) recording the location of the defect.”
The closest prior art references that were found based on an updated search.
Gies US 2012/0038354 - An apparatus is provided for sensing anomalies in a long electrically conductive object to be inspected. 
Gies US 2010/0207620 - An apparatus and method are disclosed for detecting flaws in electrically conductive materials by observing properties of the back-EMF of the eddy current field generated by driving magnetic flux through the object to be examined.
Wayman et al. US 2016/0025681 - The current invention relates to an apparatus for detecting at least one characteristic of a pipeline.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 21; therefore claims 1-21 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/RAUL J RIOS RUSSO/Examiner, Art Unit 2867